Title: Agreement with the President, Directors, and Company of the Bank of the United States, [25 May 1792]
From: Hamilton, Alexander,Willing, Thomas
To: 


[Philadelphia, May 25, 1792]
Agreement between Alexander Hamilton Secretary of the Treasury on behalf of the President of the United States of the one part and The President Directors and Company of the Bank of the United States of the other part—
Whereas in and by the Act intitled “An Act for raising a further sum of money for the Protection of the Frontiers and for other purposes therein mentioned” it is among other things enacted in the words following—“That the President of the United States be empowered to take on loan on account of the United States, from the President, Directors and Company of the Bank of the United States, who are hereby authorised and empowered to lend the same, from any other body politic or corporate within the United States, or from any other person or persons the whole or any part of the aforesaid Sum of Five hundred and twenty three thousand five hundred dollars to be applied to the purposes to and for which the same is above appropriated, and to be reimbursed out of the aforesaid Surplus of the duties by this Act imposed, which surplus is accordingly appropriated to the said reimbursment. Provided that the rate of Interest of such Loan shall not exceed five per Centum per Annum, and that the principal thereof may be reimbursed at the pleasure of the United States.”
And Whereas, The President of the United States by a Writing under his hand bearing date the seventh day of May in the year one thousand seven hundred and Ninety two did authorise the said Secretary of the Treasury to agree and contract with The President Directors and Company of the Bank of the United States, with any other body politic or corporate within the United States or with any other person or persons for a loan or loans to the United States of any sum or sums not exceeding in the whole Five hundred and twenty three thousand five hundred Dollars to be advanced and paid in such proportions and at such periods as the said Secretary should judge necessary for fulfilling the purposes of the said Act, Provided that the rate of interest of such loan or loans should not exceed Five per Centum per annum and that the principal thereof might be reimbursed at the pleasure of the United States. And did thereby promise to ratify what the said Secretary should lawfully do in the premisses.
And Whereas the said President Directors and Company on the application of the said Secretary have consented to lend on account of the United States the aforesaid sum of Five hundred and twenty three thousand five hundred Dollars in conformity to the provision of the Act aforesaid.
Now Therefore these Presents Witness that it hath been agreed and it is hereby mutually agreed by and between the parties aforesaid as followeth to Wit—
First that The said President Directors and Company shall advance lend and pay on account of the United States the aforesaid sum of Five hundred and twenty three thousand five hundred Dollars, or so much thereof as may be required in the following installments and at the following periods respectively, namely One hundred thousand dollars on the first day of June next, One hundred thousand dollars on the first day of July next, One hundred thousand dollars on the first day of August next One hundred thousand dollars on the first day of September next, and the residue of the said sum of Five hundred and twenty three thousand five hundred dollars on the first day of January next which several sums shall be paid to the Treasurer of the United States upon Warrants issued from the Department of the Treasury according to Law and shall bear an Interest at the rate of Five per Centum per annum to be computed upon each of the said sums from the time of passing the same to the credit of the said Treasurer.
Secondly—that the Interest upon so much of the Loan aforesaid as may be advanced prior to the first day of January next shall be paid upon the said day and that thenceforth until the reimbursement of the principal sum which shall have been advanced and lent as aforesaid, interest shall be payable half yearly, that is to say upon the first day of July and the first day of January in each year.
Thirdly, That the surplus of the duties laid by the Act herein before mentioned shall pursuant to the true intent and meaning of the fifteenth Section of the said Act be well and truly applied, as the same shall accrue and be received to the reimbursement of the principal and interest of the monies which shall be advanced and lent as aforesaid and that until such reimbursement shall be completed, The Secretary of the Treasury for the time being shall cause half yearly returns of the amount of the said surplus to be laid before the said President Directors and Company for their information, as soon as may be after the expiration of each half year during the continuance of the said duties from the time of the commencement thereof until the said reimbursement shall be completed.
Provided always that the whole or any part of the monies which shall have been advanced upon the loan together with all arrears of interest thereupon to the time of such reimbursement may at any time whatsoever at the pleasure of the United States be reimbursed paid off and discharged.
And lastly—The said Secretary of the Treasury doth promise and engage That the President of the United States within two months from and after the date of these presents will in due form ratify and confirm the Agreement hereby made.
In testimony whereof the said Secretary hath hereunto subscribed his hand and caused to be affixed the seal of the Treasury of the United States and the said President Directors and Company have hereunto caused to be affixed the seal of the said Corporation. Done at Philadelphia the XXVth of May MDCCXCII.
Alexander HamiltonSecretary of the TreasuryThos. Willing Prest.
